Final order unanimously affirmed, without costs. The order itself recites the proceedings of the learned justice, which were in accordance with the statute.  The record of the hearing shows that he took part in the examination of the witnesses. The appeal is based upon a rather strained construction of the language in his memorandum hied. Aside from his comments upon the evidence of the city’s expert on values, which might well have been omitted, he said that he had examined the property but that he had no personal knowledge of its value and, therefore, accepted the testimony of the owners’ expert as to land values. This did not mean, as claimed by the learned corporation counsel, that the view of the property was superfluous or that he gained no information from the examination or that he did not pass upon the credibility of the owners’ witnesses. *825He says in his memorandum that he has no “ personal ” knowledge of the value of the property, and that he accepts the evidence of the owners’.'witness as to land values. But judges are continually malting findings of fact as to matters of which they have no 11 personal ” knowledge. Then judgment is based on the evidence of witnesses believed or “ accepted ” by the judge. We think the learned justice stated his procedure in the final order. Present — Kelly, P. J., Rich, Jayeox, Manning and Kapper, JJ.